EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Ting-Ting Liu on 8/26/2021.
The application has been amended as follows: 
In claim 1 line 4, please delete “an” and add ---a first---.
In claim 1 line 16, please delete after slots extending in “the” and add ----a second----.
In claim 1 line 21, after connecting members, please add -----wherein the first extension direction is different than the second extension direction and wherein the mount portion includes a 9base having the two wing portions and two blocking walls connected to two sides of the base, the operating member is disposed between the two blocking walls, an elastic member is disposed between the operating member and the base, and the elastic member makes the second engaging 5portion have a tendency to move toward the first engaging portion normally-----.
Please cancel claim 2.
In claim 3 line 1, please delete “2” and replace with -----1-----.

Reasons for Allowance
Claims 1 and 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance:

Garth et al. (2016/0058601) discloses an adjustable collar; however, Garth et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an adjustable neck brace having wherein the positioning member includes a mount portion which is slidably arranged on the neck collar and an operating member which is 
Martin et al. (2016/0008158) discloses a cervical collar with height adjustment mechanism; however, Martin et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an adjustable neck brace having wherein the positioning member includes a mount portion which is slidably arranged on the neck collar and an operating member which is connected to 15the mount portion, the at least one connecting member is connected to the mount portion, and the operating portion has the second engaging portion; wherein the neck collar further includes two through slots extending in a second extension direction and located by two sides of the only one 
Hollern (2015/0190266) discloses an inflatable cervical collar; however, Hollern does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an adjustable neck brace having wherein the positioning member includes a mount portion which is slidably arranged on the neck collar and an operating member which is connected to 15the mount portion, the at least one connecting member is connected to the mount portion, and the operating portion has the second engaging portion; wherein the neck collar further includes two through slots extending in a second extension direction and located by two sides of the only one sliding engaging groove, the mount portion includes two wing portions, a distal end 20of each said wing portion is disposed through one of the through slots, and the distal end of each said wing portion is connected to one of the connecting members, wherein the first extension direction is different than the second extension direction and wherein the mount portion includes a 9base having 
THORSTEINSDOTTIR et al. (2013/0310722) discloses a cervical collar; however, THORSTEINSDOTTIR et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an adjustable neck brace having wherein the positioning member includes a mount portion which is slidably arranged on the neck collar and an operating member which is connected to 15the mount portion, the at least one connecting member is connected to the mount portion, and the operating portion has the second engaging portion; wherein the neck collar further includes two through slots extending in a second extension direction and located by two sides of the only one sliding engaging groove, the mount portion includes two wing portions, a distal end 20of each said wing portion is disposed through one of the through slots, and the distal end of each said wing portion is connected to one of the connecting members, wherein the first extension direction is different than the second extension direction and wherein the mount portion includes a 9base having the two wing portions and two blocking walls connected to two sides of the base, the operating member is disposed between the two blocking walls, an elastic member is disposed between the operating member and the base, and the elastic member makes the second engaging 5portion have a tendency to 
Suarez et al. (2013/0281900) discloses a cervical collar brace with cable adjustment; however, Suarez et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an adjustable neck brace having wherein the positioning member includes a mount portion which is slidably arranged on the neck collar and an operating member which is connected to 15the mount portion, the at least one connecting member is connected to the mount portion, and the operating portion has the second engaging portion; wherein the neck collar further includes two through slots extending in a second extension direction and located by two sides of the only one sliding engaging groove, the mount portion includes two wing portions, a distal end 20of each said wing portion is disposed through one of the through slots, and the distal end of each said wing portion is connected to one of the connecting members, wherein the first extension direction is different than the second extension direction and wherein the mount portion includes a 9base having the two wing portions and two blocking walls connected to two sides of the base, the operating member is disposed between the two blocking walls, an elastic member is disposed between the operating member and the base, and the elastic member makes the second engaging 5portion have a tendency to move toward the first engaging portion normally, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Garth et al. (2013/0261519) discloses a cervical collar spinal height adjustment system; however, Garth et al. does not disclose the subject matter of the independent 
CALABRESE (2012/0165712) discloses a cervical collar with independent height and circumference adjustability; however, CALABRESE does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an adjustable neck brace having wherein the positioning member includes a mount portion which is slidably arranged on the neck collar and an operating member which is connected to 15the mount portion, the 
Haider (2012/0130295) discloses a universally adjustable cervical collar; however, Haider does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an adjustable neck brace having wherein the positioning member includes a mount portion which is slidably arranged on the neck collar and an operating member which is connected to 15the mount portion, the at least one connecting member is connected to the mount portion, and the operating portion has the second engaging portion; wherein the neck collar further includes two through slots extending in a second extension direction and located by two sides of the only one sliding engaging groove, the mount portion includes two wing portions, a distal end 20of each said wing portion is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARLA R PATEL/Primary Examiner, Art Unit 3786